Citation Nr: 0030588	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-00 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a hysterectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had verified active military service from 
February 1979 to November 1979, from January 1991 to June 
1991, and from December 1995 to April 1996.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which determined that the veteran had not 
submitted new and material evidence in order to reopen her 
claim for entitlement to service connection for a 
hysterectomy.  

When the veteran's claim was initially before the Board in 
October 1999, it was determined that the veteran had 
submitted new and material evidence in order to reopen her 
claim.  Accordingly, the claim now before the Board is 
entitlement to service connection for a hysterectomy.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran claims that she had endometriosis prior to the 
time when she was called to active duty in January 1991.  She 
further claims that her endometriosis increased in severity 
during service from January 1991 to June 1991 to the degree 
that it resulted in her undergoing a hysterectomy in 1992.  

The veteran's claim was remanded in October 1999 for a VA 
examination to determine the etiology of the hysterectomy 
that she underwent in 1992.  The examiner was asked several 
specific questions.  For one, the examiner was asked what 
gynecological disorders the veteran had when she was recalled 
to active duty in January 1991.  In response, the examiner 
stated that the veteran was treated for what seemed to be 
endometriosis prior to 1991.  

The examiner was also asked what gynecological disorders the 
veteran had at the end of her active service in June 1991.  
In response, the examiner stated that the veteran was treated 
for endometriosis after 1991.  This answer is ambiguous and 
fails to provide a medical basis for resolving the claim.  It 
must be determined what gynecological disorders the veteran 
had when her active service ended in June 1991.  

The examiner was also asked whether there was an increase in 
severity of any gynecological disorders noted in June 1991 
and January 1991.  In response, the examiner stated that 
there was an increase in the severity of the veteran's 
symptoms after returning from the Gulf War in 1991.  Again, 
this answer is ambiguous and fails to provide a medical basis 
for resolving the claim.  It must be determined whether there 
was an increase in severity of any gynecological disorders 
during the period of active service, which was from January 
1991 to June 1991.  

The examiner was also asked whether the veteran's 
hysterectomy in 1992 was the result of any of the 
gynecological disorders that the veteran had when she 
completed her service in June 1991.  The examiner did not 
provide an answer to this question.  It must be determined 
whether the veteran's hysterectomy that she underwent in 1992 
was the result of any of the gynecological disorders that the 
veteran had when she completed her service in June 1991.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, the veteran's claim must be remanded so that the 
examiner who examined the veteran in March 2000 can prepare 
an addendum to her examination report.  The veteran does not 
have to be re-examined, unless the physician assigned to the 
case determines that further studies or examinations are 
necessary to answer the questions presented in the remand.  
In any case, however, the physician must address the 
questions presented in the remand.  If the examiner who 
examined the veteran in March 2000 is not available, the RO 
should arrange for the appropriate medical questions to be 
answered by another qualifed physician.  If the questions 
posed by the Board are not answered satisfactorily by the 
examiner, it is incumbent upon the RO to return such report 
for satisfactory answers.  

It is noted that recent legislation was passed by Congress in 
October 2000.  This legislation repealed the requirement 
under 38 U.S.C.A. § 5107 that a well-grounded claim needs to 
be submitted before VA is required to assist the claimant.  
See Veterans Claims Assistance Act of 2000, Publ. L. No. 106-
475, § 3 (a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  Accordingly, pursuant to the new 
legislation, the RO should assist the veteran in developing 
all facts pertinent to her claim.

In the Board's October 1999 remand, it was requested that the 
RO contact the veteran's Reserve unit and obtain all Reserve 
service medical records that had not already been associated 
with the claims folder.  It was also requested that the RO 
obtain copies of treatment records from the veteran's surgery 
for endometriosis in 1988 or 1989 in Sarasota, Florida.  The 
RO mailed the veteran a letter in November 1999 requesting 
information regarding her Reserve unit and information about 
her surgery for endometriosis, but the veteran did not 
respond.  In light of the need to remand the veteran's claim 
for the aforementioned VA medical opinion, the RO should 
again contact the veteran for information about her Reserve 
unit and her surgery for endometriosis in 1988 or 1989.  

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should contact the veteran 
about information regarding her Reserve 
unit.  Thereafter, the RO should contact 
the veteran's Reserve unit from when she 
was in the Reserves, and obtain all 
Reserve service medical records that have 
not already been associated with the 
claims folder.  

3.  The RO should assure that the claims 
folder includes copies of records of all 
recent treatment of any residuals from 
the veteran's hysterectomy.  
Specifically, the RO should take all 
necessary steps to obtain copies of 
treatment records from the veteran's 
surgery for endometriosis in 1988 or 1989 
in Sarasota, Florida.  

4.  The claims folder, including all 
evidence added to the record in 
accordance with the directives above, and 
a copy of this REMAND, should be returned 
to the gynecologist who examined the 
veteran in March 2000, and the examiner 
should be asked to answer the following 
questions:  

a.  What gynecological disorders did 
the veteran have when she was 
recalled to active duty in January 
1991? (Please list the diagnoses in 
the most precise medical terms 
feasible.)

b.  What gynecological disorders did 
the veteran have at the end of her 
active service in June 1991? (Please 
list the diagnoses in the most 
precise medical terms feasible.)

c.  If any of the disorders that the 
veteran had in June 1991 were the 
same disorders that the veteran had 
in January 1991, based on medical 
analysis of the entire record, 
respond to each of the following 
questions: (1) was there an increase 
in the severity of disability during 
this time; and (2) If there was an 
increase in the severity of 
disability, was the increase beyond 
the natural progress of the 
disorder?

d.  State whether the veteran's 
hysterectomy that she underwent in 
1992 was a result of any of the 
gynecological  disorders the veteran 
had when she completed her service 
in June 1991.

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  After the development requested above 
has been completed, the RO should again 
readjudicate the veteran's claim of 
entitlement to service connection for a 
hysterectomy.  The RO should assure that 
the duty to assist was satisfied pursuant 
to the Veterans Claims Assistance Act of 
2000, Publ. L. No. 106-475, § 3 (a), 114 
Stat. 2096, ____ (2000) (to be codified 
at 38 U.S.C. § 5103A).  In the event that 
the claim on appeal is not resolved to 
the satisfaction of the veteran, he 
should be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



- 7 -


